DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the back-carrying position (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) rejection below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 19, the disclosure fails to describe how the carrier part would be adjustable to the back of the user with the back part (including the plate) between the carrier part and the user’s back.  Looking at Fig. 2, it appears that if the configuration were rotated so the carrier portion is on the user’s back, then the plate (which is contoured to the user’s back) would be on the front of the user rather than on the back of the user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

REJECTION BASED ON NIEBARGER
Claim 1, 4-6, 11-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,383,425 to Niebarger in view of WO 41589 to Gorski.
Regarding claim 1, Niebarger discloses an apparatus for carrying an object (Fig. 2), comprising: a carrier part (47 – Fig. 2) configured to support and secure the object (57, front – Fig. 2) adjacent to a front portion of a user's abdomen (Fig. 2); a back part (15 – see Fig. 1A) configured to support the carrier part by transferring weight from the carrier part, wherein the back part comprises a rigid ergonomically curved back plate (15; see Col. 4, lines 17-18 for rigidity; see Fig. 2 for curvature) with extended portions (31 – Fig. 1A) configured to rise above the user's shoulders (see Fig. 3A, for example, showing plate in relation to a user) such that the weight of the carrier part is transferred to the back part via the extended portions (the shoulder straps 61, 66 (Fig. 2) transfer the weight to the back part as claimed); a waist belt (10 – Fig. 2) attached to the back part, wherein the waist belt is configured to transfer weight from the back part onto the hips of the user (Fig. 2 – the waist belt 10 would accomplish this function); and one or more shoulder straps (61, 66 – Fig. 2) configured to transfer weight from the carrier part to one or more corresponding extended portions above the user's shoulders (Fig. 2 - the shoulder straps transfer the weight as claimed).  To the extent the connection between the shoulder straps and the extended portions is not clear, Gorski discloses a carrier including straps (27.2 – Fig. 27a) that connect directly to the top of the extended portion (27.1 – Fig. 27).  It would have been obvious to one of ordinary skill to have connected the straps to the extended portions (via the sleeve holding the plate) because it would 
Regarding claims 4 and 15, the combination from claim 1 discloses wherein: the one or more shoulder straps are configured to transfer the weight from the carrier above the shoulders of the user (Niebarger Fig. 2 – the shoulder straps (61, 66) are connected to the top points of the plate above the shoulders of the user (see Niebarger Fig. 3A for the position of the plate relative to the user’s shoulders; see also Gorski Fig. 27a)).  
Regarding claims 5 and 16, Niebarger discloses wherein: the back part comprises a neck gap (25 – Fig. 1A) between the extended portions to prevent the weight from the carrier from being transferred to the user's neck or shoulders (the neck gap 25 is capable of this function).

Regarding claims 11 and 20, Niebarger discloses one or more pockets (Fig. 2 – pocket receiving 57 on back of user) on the back part configured to support additional items (pocket supports 57 on the back of the user).
Regarding claim 12, the combination from claim 1 discloses a method of manufacturing an apparatus for carrying an object (Niebarger Fig. 2), the method comprising: providing a carrier part (47 – Niebarger Fig. 2) configured to support and secure the object (57, front – Niebarger Fig. 2) adjacent to a front portion of a user's abdomen (Niebarger Fig. 2); providing a back part (15 – see Niebarger Fig. 1A) configured to support the carrier part by transferring weight from the carrier part, wherein the back part comprises a rigid ergonomically curved back plate (Niebarger- 15; see Col. 4, lines 17-18 for rigidity; see Niebarger Fig. 2 for curvature) with extended portions (31 – Niebarger Fig. 1A) configured to rise above the user's shoulders (see Niebarger Fig. 3A, for example, showing plate in relation to a user’s shoulders) to a point above a bottom of a user's ears (Gorski Fig. 27a - depending on the size/shape of the user, the plate would extend as claimed) such that the carrier part is attachable to 

REJECTION BASED ON TELFORD
Claims 1, 7-10, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,736,436 to Telford in view of Niebarger and Gorski.
Regarding claim 1, Telford discloses an apparatus for carrying an object (Fig. 2, for example), comprising: a carrier part (110 – Fig. 1) configured to support and secure the object adjacent to a front portion of a user's abdomen (Fig. 2); and oen or more shoulder straps (190a/b).  Telford fails to disclose a back part as claimed.  However, Niebarger discloses a wearable carrier including a back part (15 – see Fig. 1A) configured to support the carrier part by transferring weight from the carrier part, wherein the back part comprises a rigid ergonomically curved back plate (15; see Col. 4, lines 17-18 for rigidity; see Fig. 2 for curvature) with extended portions (31 – Fig. 1A) configured to rise above the user's shoulders (see Fig. 3A, for example, showing plate 
Regarding claims 7 and 18, Telford discloses wherein: the carrier part comprises an ergonomic seat (120, 140) configured to support legs of an infant in a spread squat position (Figs. 2-3).
Regarding claim 8, Telford discloses wherein: the carrier part comprises soft interior padding (Col. 10, lines 24-27).
Regarding claim 9, Telford discloses wherein: the carrier part comprises a head support portion (180 – Fig. 11B) configured to prevent (i.e. capable of preventing) movement of an infant supported by the carrier part (the head support portion is capable of preventing movement as claimed).
Regarding claim 10, Telford discloses wherein: the carrier part is adjustable to account for different sizes of the object (see abstract, for example).
Regarding claim 12, the combination from claim 1 discloses a method of manufacturing an apparatus for carrying an object (Telford Figs. 2-3), the method comprising: providing a carrier part (Telford – 110, Fig. 1) configured to support and secure the object adjacent to a front portion of a user's abdomen (Telford, Figs. 2-3); providing a back part (Niebarger – 15 (see Fig. 1A)) configured to support the carrier part by transferring weight from the carrier part, wherein the back part comprises a rigid ergonomically curved back plate (Niebarger - 15; see Col. 4, lines 17-18 for rigidity; see Niebarger Fig. 2 for curvature) with extended portions (Niebarger – 31, Fig. 1A) .
Response to Arguments
Applicant's arguments filed 12/10//2021 have been fully considered and some are persuasive while others are not persuasive.
As to applicant’s amendment and argument to address the Section 112 rejection of claims 1 and 12, this is persuasive and the Section 112 rejection of these claims is withdrawn.  However, see the Section 112 rejection of claim 19, which is maintained in this rejection.
As to applicant’s argument that Gorski fails to disclose the plate rising to a point above the bottom of the user’s ears (page 6), Gorski discloses using a taller back plate that would extend to a point at least close to the ear of the illustrated user (Gorski Fig. 27a - a typical ear bottom would be approximately at the user’s mouth/nose).  Because 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734